EXHIBIT 10.2

 

[***]    =    Certain confidential information contained in this document,
marked by bracketed asterisks, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER SUCH ACT.

PROMISSORY NOTE

 

 

 

$5,000,000  

Tampa, Florida

August 14, 2014

FOR VALUE RECEIVED, ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation (the
“Company”), promises to pay to [***], LLC (the “Investor”), in lawful money of
the United States of America, the principal sum of FIVE MILLION DOLLARS
($5,000,000), together with interest in arrears on the unpaid principal balance
at an annual rate equal to (i) eight percent (8.0%) until the first anniversary
of the Note and (ii) eleven percent (11%) thereafter until the Maturity Date, in
the manner provided below. This Note has been executed and delivered pursuant to
and in accordance with the terms and conditions of the Loan Agreement, dated
August 14, 2014 (the “Agreement”), by and among the Company and the Investor,
and is subject to the terms and conditions of the Agreement, which are, by this
reference, incorporated herein and made a part hereof. Capitalized terms used in
this Note without definition shall have the respective meanings set forth in the
Agreement.

Section 1. Payments.

1.1. Interest Rate. As long as there is no existing uncured Event of Default (as
defined below), interest shall accrue and be payable on the outstanding
principal amount at a fixed rate of interest equal to (i) eight percent
(8.0%) per annum until the first anniversary of the Note and (ii) eleven percent
(11%) per annum from the first anniversary of the Note until the Maturity Date.
Interest shall be calculated on the basis of a year of 365 days applied to the
actual days on which there exists an unpaid balance under this Note.

1.2. Default Interest Rate. Upon an Event of Default, as hereafter defined, the
Investor, in the Investor’s sole discretion and without notice or demand, may
raise the rate of interest accruing on the outstanding principal amount to a
rate of interest equal to the lesser of (a) eighteen percent (18.0%) or (b) the
maximum rate allowed by applicable law. Such default interest rate shall
continue, in the Investor’s sole discretion, until all defaults are cured.

1.3. Interest Payment. Interest shall be accrued monthly and paid on the first
business day of each following month.



--------------------------------------------------------------------------------

1.4. Principal and Interest Repayment. The entire unpaid principal amount of
this Note as well as all accrued and unpaid interest and all other sums due
under this Note that remain unpaid shall be due and payable on or before [August
14, 2016].

1.5. Repayment Extension. If any payment of principal or interest shall be due
on a Saturday, Sunday or any other day on which banking institutions in the
State of Florida are required or permitted to be closed, such payment shall be
made on the next succeeding business day and such extension of time shall be
included in computing interest under this Note.

1.6. Manner of Payment. All payments of principal and interest on this Note
shall be made by check at such place in the United States of America as the
Investor shall designate to the Company in writing or by such other manner as
the Company and the Investor may agree.

1.7. Prepayment. The Company may, without premium or penalty, at any time and
from time to time, prepay all or any portion of the outstanding principal
balance due under this Note, provided that each such prepayment is accompanied
by accrued interest on the amount of principal prepaid calculated to the date of
such prepayment. In addition, prepayment of the balance of the Note shall
extinguish all rights of Lender to Collateral under the Loan Agreement.

Section 2. Security and Collateral.

2.1. Security. The Company hereby assigns, sells, transfers, pledges, sets over
and delivers to the Investor, and grants Investor a security interest in
proceeds from the sale of Valuable Trade Cargo wherever held, in excess of such
proceeds previously pledged and subject to the ASSIGNMENT AND SECURITY AGREEMENT
AND PLEDGE OF DEPOSIT ACCOUNT (the “Assignment”) between Company and Fifth Third
Bank, an Ohio Banking company, dated May 7, 2014.

2.2. Collateral. Collateral for repayment of the Note and Loan shall consist of:

(a) Company’s rights to all proceeds of monetization from coins, bullion and
Valuable Trade Cargo under the [***] for recovery of the [***] which are
unencumbered by a $10 million line of credit which is currently in place.

(b) [***] shares of Oceanica Resources S. de R.L. owned by Company for each $1
million of outstanding loan balance; and

(c) Stock of Odyssey Marine Services Inc. (OMS) and Odyssey Retriever Inc. (ORI)
which corporations own the vessel RV Odyssey Explorer and associated shipwreck
exploration technology and equipment including the ZEUS 2,500 m. work class ROV
and handling system, one 6,000 m. CLIO ROV and handling system, side scan sonar
search systems, Reson 8160 multibeam system and numerous other pieces of
equipment fully integrated and capable of conducting worldwide search and
archaeological recovery operations. (A full inventory of this equipment will be
furnished for inspection prior to execution of the Agreements.) Certain
equipment currently aboard the Dorado Discovery including the multibeam sonar,
the drill winch and A-frame which are to be used for mineral exploration in a
joint venture with the vessel owner will not be included as collateral so long
as they are on the Dorado Discovery or included in the joint venture.

 

2



--------------------------------------------------------------------------------

Section 3. Defaults.

3.1. Events of Default. The occurrence of any one or more of the following
events with respect to the Company shall constitute an event of default
hereunder (“Event of Default”):

(a) if the Company shall fail to pay when due any payment of principal or
interest on this Note and such failure continues for five (5) days after the
Investor notifies the Company thereof in writing;

(b) if, pursuant to or within the meaning of the United States Bankruptcy Code
or any other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), the Company shall (i) commence a voluntary case or
proceeding; (ii) consent to the entry of an order for relief against it in an
involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due;

(c) If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case; (ii) appoints a trustee, receiver, assignee, liquidator or similar
official for the Company or substantially all of the Company’s properties; or
(iii) orders the liquidation of the Company, and in each case the order or
decree is not dismissed within 60 days.

3.2. Remedies. Upon the occurrence of an Event of Default hereunder (unless all
Events of Default have been cured or waived by the Investor), the Investor may,
at its option, (i) by written notice to the Company, declare the entire unpaid
principal balance of this Note, together with all accrued interest thereon,
immediately due and payable regardless of any prior forbearance and
(ii) exercise any and all rights and remedies available to it under applicable
law, including, without limitation, the right to collect from the Company all
sums due under this Note. The Company shall pay all reasonable costs and
expenses incurred by or on behalf of the Investor in connection with the
Investor’s exercise of any or all of its rights and remedies under this Note,
including, without limitation, reasonable attorneys’ fees.

Section 4. Miscellaneous.

4.1. Waiver. The rights and remedies of the Investor under this Note shall be
cumulative and not alternative. No waiver by the Investor of any right or remedy
under this Note shall be effective unless in writing signed by the Investor.
Neither the failure nor any delay in exercising any right, power or privilege
under this Note will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege by the
Investor will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right of the Investor
arising out of this Note can be discharged by the Investor, in whole or in part,
by a waiver or renunciation of the claim or right unless in a writing signed by
the Investor; (b) no waiver that may be given by the Investor will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on the Company will be deemed to be a waiver of any obligation of the
Company or of the right of the Investor to take further action without notice or
demand as provided in this Note. The Company hereby waives presentment, demand,
protest and notice of dishonor and protest.

4.2. Confidentiality. The Parties acknowledge and agree that for industry
purposes, this Note, the Loan Agreement and the Exclusive Marketing and Sales
Agreement, and terms relating to consideration should remain confidential, and
both Parties agree to keep this Note, the Loan Agreement and the Exclusive
Marketing and Sales Agreement strictly confidential. Odyssey agrees to request
confidential treatment of this Note, the Loan Agreement and the Exclusive
Marketing and Sales Agreement should those be required to be filed under U.S.
Securities regulations

4.3.Notices. Any notice required or permitted to be given hereunder shall be
given in accordance with Section 9.7 of the Agreement.

 

3



--------------------------------------------------------------------------------

4.4. Severability. If any provision in this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

4.5. Governing Law. This Note will be governed by and construed under the laws
of the State of Florida without regard to conflicts-of-laws principles that
would require the application of any other law.

4.6. Section Headings; Construction. The headings of Sections in this Note are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Note unless otherwise specified. All
words used in this Note will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the words “hereof’
and “hereunder” and similar references refer to this Note in its entirety and
not to any specific section or subsection hereof, the words “including” or
“includes” do limit the preceding words or terms and the word “or” is used in
the inclusive sense.

IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first stated above.

 

ODYSSEY MARINE EXPLORATION, INC. By:  

/s/ Philip S Devine

  Phillip S Devine, as its Chief Financial Officer

 

4